Appeal by defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), *653rendered September 15, 1989, convicting him of criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that the trial court improperly allowed the undercover officer to testify as to a stationhouse identification that occurred approximately two hours after she had purchased cocaine from the defendant. Inasmuch as there is no evidence that the defendant moved to suppress the testimony, the claim of error is unpreserved for appellate review (see, CPL 470.05 [2]). Moreover, in the absence of such a motion, there is no record upon which this court can exercise intelligent judicial review of the issue.
The defendant’s remaining contention that the court improperly refused to dismiss a juror who appeared to be asleep during the court’s charge is also unpreserved for appellate review (see, CPL 470.05 [2]). Indeed, the defendant opposed the dismissal of the juror during the trial. In any event, we conclude that the inquiry undertaken by the court, upon which it based its determination that the juror had not been sleeping, was sufficiently probing (see, People v Cargill, 70 NY2d 687, 689). Sullivan, J. P., Harwood, Balletta and Eiber, JJ., concur.